Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are pending and they are presented for examination.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Claims 1, 3-5, 12, 13, 16, 17 and 20 are rejected under 35 U.S.C. 103 as being patentable over Cropper (US 2017/0230306 A1) in view of Bertram et al. (US. 9,984,087). 
As to claims 1, 13 and 17, Cropper wit teaches a management node comprising:
 processing resource (computing resources); and
a machine-readable medium storing instruction that, when executed by the processing resource (computer system/server may be described in the general context of computer system executable instructions, such as program modules, being executed by a computer system, paragraphs [36-38]), cause the processing resource to:
capability tag to each of a plurality of member nodes hasting workload resources (the user may have provided a threshold of 70% processor utilization beyond which optimization may be indicated, flagged, or desired (e.g., once a compute node reaches this level, the compute node is deemed to need maintenance Such as optimization in the form of a migration, paragraphs [12-14]). A 
determine a resource requirement classification of each workload resource of the workload resources based on analysis of runtime performance data of each workload resource (deployment of the virtual machines may prioritize accommodation of the target values (e.g., the high level of the resource range) of each virtual machine, paragraphs [76-77]; identify a set of asset weight values then identify a set of asset of priority values, paragraphs [50-51]; Fig. 4);
determine a temporal usage pattern classification of each workload resource (the set of asset priority values as a primary factor when determining which asset to migrate (e.g., a migration pattern which accounts for one of the values for a first migration and then accounts for the other of the values for a second migration, paragraphs [56-58]), and
determine a migration plan for a candidate workload resource of the workload resources based on the capability tag of each of the plurality of member nodes, the resource requirement classification and the temporal usage pattern classification of each workload resource (balancing may be done automatically without user intervention, and may be applied to a shared pool of configurable computing resources while assets are running. Other possibilities are contemplated, such as scaling/weighting the set of asset weight values and the set of asset priority values (e.g., multiplying the set of asset weight values by a number such as 5 and the set of asset priority values by a number such as 2 and then adding them together to select an asset to migrate based on a sorted ranking of the resultant numbers) or alternating considering the set of asset weight values and the set of asset priority values as a primary factor when determining which asset to migrate (e.g., a migration pattern which accounts for one of the values for a first migration and then accounts for the other of the values for a second migration, paragraphs [55-57]).

Cropper does not teach assign capability tag to each of a plurality of member nodes hasting workload resources. However, Bertram teaches assign capability tag to each of a plurality of member nodes hasting workload resources ( tagging, by operation of a computer processor, a first object and a second object with a first tag, of a plurality of tags, wherein each of the plurality of tags specifies a respective criterion that objects tagged by the first tag must comply with, wherein the first object comprises a compute node in the cloud computing environment, wherein the second object comprises a workload targeting the compute node, wherein the respective criterion comprises at least one of: (i) a physical resource allocation, (ii) a virtual resource configuration, (iii) a quality of service, (iv) a class of service, and (v) an operating condition in the cloud computing environment, claims 1-3).
It would have been obvious to one of ordinary skill in the art before effective filing dated of claimed invention to incorporate the teaching of assign capability tag to each of a plurality of member nodes hasting workload resources as taught by Bertram into Cropper to  improve the efficiency of perform actions on objects as a result of applying tags to the objects.

As to claim 3, Cropper teaches the capability tag comprises one or more of high-performance compute, graphics capable, low- latency capable, database expert system, power efficient compute, high throughput compute, virtualization efficient system, or special purpose system (The user may have provided a threshold of 70% processor utilization beyond which optimization may be indicated, flagged, or desired (e.g., once a compute node reaches this level, the compute node is deemed to need maintenance such as optimization in the form of a migration), paragraphs 12-14]).

As to claim 4, Cropper teaches the processing resource executes one or more of the instructions to run a workload classification machine- learning model to determine the resource requirement classification of each workload resource of the workload resources (Fig. 4 shows identify a set of asset weight values then identify a set of asset priority values).


As to claim 5, Cropper teaches the resource requirement classification comprises any of database intense, memory intense, compute intense, graphics intense, or low-latency demanding ( in one example placement arrangement, the first virtual machine may be placed on the third host device and allotted 27 gigahertz and 15 terabytes, the second virtual machine may be placed on the first host device and allotted 21 gigahertz and 9 terabytes, the third virtual machine may be placed on the second host device and allotted 13 gigahertz and 12 terabytes, the fourth virtual machine may be placed on the first host device and allotted 11 gigahertz and 6 terabytes, the fifth virtual machine may be placed on the second host device and allotted 5 gigahertz and 6.4 terabytes, and the sixth virtual machine may be placed on the 4th virtual machine and allotted 7 gigahertz and 5.6 terabytes, paragraphs [76-77]).

As to claims 12, 16 and 20, Cropper teaches wherein the processing resource executes one or more of the instructions to migrate the candidate workload resource as per the migration plan (accordingly, ongoing optimization or maintenance using live migrations of virtual machines may positively impact resource distribution challenges related to processor, memory, input-output, or bandwidth factors. A methodology which uses information about the assets/workloads to determine which virtual machine to migrate may have performance or efficiency benefits related to at least one factor. To illustrate, consider the illustrative example of a resource distribution challenge that follows, paragraphs [12-15]).

Claims 6 and 7are rejected under 35 U.S.C. 103 as being unpatentable over under 35 U.S.C. 103 as being patentable over Cropper (US 2017/0230306 A1) in view of Bertram et al. (US. 9,984,087) further in view of MAAREF (US 2021/0105104 A1).
As to claim 6 Cropper and Bertram do not teach the processing resource executes one or more of the instructions to perform a time-series analysis of the runtime performance data of each workload resource to determine the temporal usage pattern classification. However, MAAREF teaches processing resource executes one or more of the instructions to perform a time-series analysis of the runtime performance data of each workload resource to determine the temporal usage pattern classification (Using these mapping relationships, the sensing UE can derive or determine, based on detected DMRS, which resources or patterns other UEs are using and which resources or patterns other UEs have reserved, and the priority levels associated with these resource reservations. The mapping of DMRS to specific patterns/priority levels may be based on one or a combination of DMRS sequence, different roots/initialization for the DMRS sequence, different cyclic shift values, DMRS time and frequency locations such as different symbols, different orthogonal cover code used, different antenna ports, different code division multiplexing (CDM) groups, different DMRS patterns, or some other aspects of the DMRS, paragraphs 198-202]).
It would have been obvious to one of ordinary skill in the art before effective filing dated of claimed invention to incorporate the teaching of temporal usage pattern classification comprises one of periodic pattern, seasonal pattern, a maintenance pattern, or an unpredictable operation as taught by MAAREF into Cropper to improve the efficiency of data transmissions between UEs, particularly in V2X transmissions.

AS to claim 7, MAAREF teaches the temporal usage pattern classification comprises one of periodic pattern, seasonal pattern, a maintenance pattern, or an unpredictable operation (Using these mapping relationships, the sensing UE can derive or determine, based on detected DMRS, which resources or patterns other UEs are using and which resources or patterns other UEs have reserved, and the priority levels associated with these resource reservations. The mapping of DMRS to specific patterns/priority levels may be based on one or a combination of DMRS sequence, different roots/initialization for the DMRS sequence, different cyclic shift values, DMRS time and frequency locations such as different symbols, different orthogonal cover code used, different antenna ports, different code division multiplexing (CDM) groups, different DMRS patterns, or some other aspects of the DMRS, paragraphs [198-202]).

Allowable Subject Matter
Claims 2, 8, 9, 10 and 11, 14, 15, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMQUY TRUONG whose telephone number is (571)272-3773. The examiner can normally be reached M-F 8:30Am -5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 571272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMQUY TRUONG/Primary Examiner, Art Unit 2195